Justice Stevens,
with whom Justice Blackmun joins,
dissenting.
In a statutory construction case that is important enough to merit reargument, the Court should err on the side of allowing full discussion of the entire statute at issue. Without having examined the supplemental brief attached to respondents’ motion, and noting the absence of any objection from petitioners, I would therefore allow it to be filed as a matter of course. Because I intend to read the entire supplemental brief in preparation for the reargument — despite the Court’s peculiar order — I would welcome comment by petitioners on all issues discussed therein.